


EXIBIT 10.11




Premix-Marbletite, Acrocrete and Just-Rite Supply

Page 1 of 5

Amendment #6




As of February 23, 2005




Premix-Marbletite Manufacturing Co.,

Acrocrete, Inc. and Just-Rite Supply, Inc.




Re:

Amendment #6 (the “Amendment”) to the Consolidating, Amended and Restated
Financing Agreement and Security Agreement, dated January 28, 2000 among
Wachovia Bank, National Association, successor by merger to Congress Financial
Corporation (Florida), and Premix-Marbletite Manufacturing Co., Acrocrete, Inc.
and Just-Rite Supply, Inc.




Gentlemen:




Reference is made to that certain Consolidating, Amended and Restated Financing
Agreement and Restated Financing Agreement and Security Agreement, dated January
28, 2000 (as the same has been or may hereafter be amended, modified, or joined
from time to time, the “Loan Agreement”) among Wachovia Bank, National
Association, successor by merger to Congress Financial Corporation (Florida)
(“Lender”), and Premix-Marbletite Manufacturing Co., Acrocrete, Inc. and
Just-Rite Supply, Inc. (as co-borrowers, collectively referred to herein as
“Borrower” or “Borrowers”). As used herein, all capitalized terms not defined
herein shall have the respective meanings set forth in the Loan Agreement.




WHEREAS, Borrowers have requested that Lender modify certain terms of the
financing arrangements with Borrowers which are evidenced by the Loan Agreement;
and




WHEREAS, Lender is willing to so modify the terms applicable to such financing
arrangements on the terms and conditions set forth herein;




NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:




1.

The Loan Agreement is hereby amended as follows:




A.

By deleting Section 1.13 of the Loan Agreement and by substituting in lieu
thereof the following:




1.13 “Maximum Credit” shall mean the amount of $9,000,000.




B.

By deleting Section 2.1(a)(ii) of the Loan Agreement and by substituting in lieu
thereof the following:




(ii) the lesser of: (A) fifty percent (50%) of the Value of Eligible Inventory;
or (B) $2,500,000, less




C.

By deleting the first sentence of Section 12.1 (a) of the Loan Agreement and
substituting in lieu thereof the following.




This Agreement and the other Financing Agreements shall become effective as of
the date set forth on the first page hereof and shall continue in full force and
effect for a term ending on June 1, 2007 (the “Renewal Date”), and from year to
year thereafter, unless sooner terminated pursuant to the terms hereof.




No other parts, subsection, or sections of the Loan Agreement are being modified
or deleted.









--------------------------------------------------------------------------------


Premix-Marbletite, Acrocrete and Just-Rite Supply

Page 2 of 5

Amendment #6




2.

Conditions Precedent.




Each of the following is a condition precedent to any obligation of Lender to
extend Loans in excess of the amounts permitted under the Loan Agreement prior
to this Amendment:




A.

All requisite corporate action and proceedings in connection with this Amendment
and the other Financing Agreements shall be satisfactory in form and substance
to the Lender, and Lender shall have received all information, and copies of all
documents, including records of requisite corporate actions and proceedings,
which Lender may have requested in connection therewith, in form and substance
satisfactory to Lender and its counsel;




B.

This Amendment and all other Financing Agreements contemplated to be delivered
in connection herewith shall have been duly executed and delivered to Lender, in
form and substance satisfactory to Lender.




3.

Borrowers shall pay to Lender an amendment fee in the amount of $20,000, which
fee shall be deemed to have been fully earned on the date of this Amendment, and
shall be due and payable in two equal installments of $10,000 on the date of
this Amendment and June 19, 2005, irrespective of any actual funding under the
Loan Agreement.




4.

Each Borrower certifies to Lender that (a) (after giving effect to this
Amendment) all representation and warranties of such Borrower contained in the
Loan Agreement are true and correct as of the date of this Amendment, except to
he extent such representation and warranties relate solely to an earlier date;
(b) no Event of Default under the Loan Agreement, or event which with the
passage of time or the giving of notice, or both, would constitute an Event of
Default under the Loan Agreement, has occurred and is continuing; (c) no changes
have been made to its organizational documents, including its articles or
certificate of incorporation or organization and its bylaws since the date of
its delivery to Lender thereof in connection with the Loan Agreement prior to
the date of this Amendment; and (d) the execution, delivery and performance of
this Amendment have been duly authorized by all requisite corporate action on
the part of each Borrower and this Amendment has been duly executed and
delivered by each Borrower. The Borrowers acknowledge and agree that Inventory
at locations as to which all actions required to be taken pursuant to Section
9.2 have not been taken and shall constitute Collateral, but, at the option of
the Lender, shall not be deemed to be Eligible Inventory unless and until such
requirements are satisfied, which requirements shall include UCC searches,
opinions of counsel and the filing of appropriate Form UCC-1 Financing
Statements.




5.

In no way in limitation of the provisions of Section 9.10 of the Loan Agreement,
Borrower will pay all out-of-pocket expenses incurred by Lender in connection
with the preparation of this Amendment and of the other Financing Agreements,
including, all amendments, supplements or modifications hereafter made to any of
the foregoing after the date of this Amendment, and the closing of the
transactions contemplated herein and therein, including, but not limited to, the
reasonable fees and expenses of counsel for Lender. In addition, Borrower agrees
to pay, and hereby indemnifies Lender for and holds Lender harmless from and
against, all costs, interest, penalties, and other amounts arising out of or in
connection with all documentary stamp taxes, intangible taxes, filing or
recording fees required in connection with the transactions hereunder. This
provision shall survive payment of the Obligations and termination of the
Financing Agreements.




6.

EACH BORROWER HEREBY KNOWINGLY, VOLUTARILY AND INTENTIONALLY WAIVES ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AMENDMENT, THE LOAN AGREEMENT, ALL DOCUMENTS AT ANY
TIME MADE IN CONNECTION WITH THIS AMENDMENT, THE LOAN AGREEMENT, OR THE
TRANSACTIONS CONTEMPLATED HEREIN OR THERIN. FURTHER, EACH BORROWER HEREBY
CERTIFIES THAT NO REPRESENTATIVE OR AGENT OF THE LENDER NOR THE LENDERS’S
COUNSEL HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE LENDER WOULD NOT, IN
THE EVENT OF SUCH LITIGATION, SEEK









--------------------------------------------------------------------------------


Premix-Marbletite, Acrocrete and Just-Rite Supply

Page 3 of 5

Amendment #6




TO ENFORCE THIS WAIVER OF RIGHT TO JURY TRIAL PROVISION. FINALLY, EACH BORROWER
ACKNOWLEDGES THAT THE LENDER HAS BEEN INDUCED TO ENTER INTO THIS AMENDMENT, BY
INTER ALIA, THE PROVISIONS OF THIS PARAGRAPH.




7.

Each Borrower acknowledges and stipulates that the Loan Agreement and the other
Financing Agreements executed by Borrowers are legal, valid and binding
obligations of each Borrower that are enforceable against each Borrower in
accordance with the terms thereof. Each Borrower agrees that is has no off-sets,
defenses or counterclaims to the payment of the Obligations or the performance
by it under the Loan Agreement or the other Financing Agreements. Further, each
Borrower agrees that it has no claims of any nature whatsoever against the
Lender, its parent, subsidiaries, affiliates, divisions, officers, directors,
employees, agents, stockholders, successors, or assigns arising out of or
related to the Obligations, the Financing Agreements, or otherwise.




8.

Borrowers each acknowledge and confirm that all Collateral furnished in
connection with the Loan Agreement continues to secure the Obligations, as
hereby modified. Each of the Borrowers hereby grants and regrants, as
applicable, the Lender all liens, security interests, assignments, and rights of
setoff in and to the Collateral to secure all Obligations.




9.

Any breach of the terms of this Amendment shall, at the option of Lender,
constitute an Event of Default, entitling Lender to exercise its right and
remedies under the Financing Agreements.




10.

Except as amended by this Amendment, the Loan Agreement (as in effect
immediately prior to the effectiveness of this Amendment) and all other
Financing Agreements shall remain in full force and effect.




11.

All covenants, agreements, representations and warranties contained herein shall
be binding upon and inure to the benefit of the parties hereto, their respective
successors and assigns, except that Borrowers shall not have the right to assign
their rights hereunder or any interest herein without the prior written consent
of Lender.




12.

This Amendment shall be effective upon acceptance by Lender (notice of which
acceptance each Borrower hereby waives), whereupon the same shall be governed by
and construed in accordance with the internal laws of the State of Florida.













[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]































































--------------------------------------------------------------------------------


Premix-Marbletite, Acrocrete and Just-Rite Supply

Page 4 of 5

Amendment #6













Very Truly Yours,




WACHOVIA BANK, NATIONAL ASSOCIATION




By:

/s/ Lawrence Forte

 

Name:

Lawrence Forte

 

Title:

Executive Vice President

 







AGREED AND ACCEPTED:




Each of the undersigned Borrowers acknowledges and agrees to the foregoing
Amendment and shall continue to be bound under the Loan Agreement and the other
Financing Agreements, as hereby amended, jointly and severally.




 

PREMIX-MARBLETITE MANUFACTURING CO.

     

By:

/s/ Stephen C. Brown

     

Title:

Vice President

         

ACROCRETE, INC.

     

By:

/s/ Stephen C. Brown

     

Title:

Vice President

         

JUST-RITE SUPPLY, INC.

   

By:

/s/ Stephen C. Brown

     

Title:

President









--------------------------------------------------------------------------------


Premix-Marbletite, Acrocrete and Just-Rite Supply

Page 5 of 5

Amendment #6













JOINDER







The undersigned: (1) acknowledges and confirms that Lender’s loans, advances and
credit to Borrowers have been, are and will continue to be of direct economic
benefit to the undersigned, (2) consents to all terms and provisions of the
foregoing Amendment which are applicable to it, and agrees to be bound by and
comply with such terms and provisions, and (3) acknowledges and confirms that
its guarantee and waiver agreements in favor of Lender executed pursuant to the
terms of the Loan Agreement are each valid and binding and remain in full force
and effect in accordance with their respective terms (without defense, setoff or
counterclaim against enforcement thereof), which include, without limitation,
its guarantees in connection with the Loan Agreement, as modified by the
foregoing Amendment.







GUARANTOR:




IMPERIAL INDUSTRIES, INC.




By: /s/ Howard L. Ehler, Jr._____




Title: Chief Operating Officer____







